Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ying Chen (Reg. No. 50,193) on 11/18/2021.

The application has been amended as follows: 

Claims 1, 21, and 30 have been rewritten as follows

Claim 11
A system for imaging an object comprising:
memory for storing a plurality of instructions; and
a processor for executing the instructions to perform a plurality of steps, the instructions comprising:
obtaining an image data set from a raster scan of the object, the image data set comprising a plurality of data points, each data point having a location and intensity associated with it;
generating a reduced data set by selectively removing one or more data points from the image data set based upon an assigned probability of retaining the one or more data points in the data set, the assigned probability being a function of the intensity of a data point;
generating a triangulation graph of the reduced data set as a planar subdivision having faces that are triangles that have vertices and edges, the vertices of which are the data points of the reduced data set and the edges of which are adjacent vertices; and
segmenting the triangulation graph by finding a path with lowest cost between vertices of the triangulation graph, wherein the cost between vertices is a function of the respective intensity of the vertices.


Claim 21
A laser surgical system for imaging an object, comprising:
a laser source for generating a pulsed laser beam;
an imaging system comprising a detector;
shared optics configured for directing the pulsed laser beam to an object to be sampled and confocally deflecting back-reflected light from the object to the detector;
a controller operatively coupled to the laser source, the imaging system and the shared optics, the controller configured to:
(a) scan the pulsed laser beam in a raster scan along the object to be imaged;
(b) collect an image data set corresponding to the intensity of the back-reflected light from each of the laser pulses, the image data set comprising a plurality of data points, each data point having a location and intensity associated with it;
(c) generate a reduced data set by selectively removing one or more data points from the image data set based upon an assigned probability of retaining the one or more data points in the data set, the assigned probability being a function of the intensity of a data point;
(d) generate a triangulation graph of the reduced data set as a planar subdivision having faces that are triangles that have vertices and edges, the vertices of which are the data points of the reduced data set and the edges of are adjacent vertices; and
(e) segmenting the triangulation graph by finding a path with lowest cost between vertices of the triangulation graph, wherein the cost between vertices is a function of the respective intensity of the vertices.


Claim 30
A computer-readable, non-transitory medium comprising a computer program which causes a computer to execute a process comprising:

obtaining an image data set from a raster scan of the object, the image data set comprising a plurality of data points, each data point having a location and intensity associated with it;
generating a reduced data set by selectively removing one or more data points from the image data set based upon an assigned probability of retaining the one or more data points in the data set, the assigned probability being a function of the intensity of a data point;
generating a triangulation graph of the reduced data set as a planar subdivision having faces that are triangles that have vertices and edges, the vertices of which are the data points of the reduced data set and the edges of which are adjacent vertices; and
segmenting the triangulation graph by finding a path with lowest cost between vertices of the triangulation graph, wherein the cost between vertices is a function of the respective intensity of the vertices.


Allowable Subject Matter

Claims 11-30 are allowed.





Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, imply, suggest, teach or anticipate the presently claimed invention and/or provide a properly motivated combination thereof making the presently claimed invention obvious as defined by claims 11, 21, and 30 in their entireties.  Additionally, claims 11, 21, and 30 positively recite 1) a “processor configured to”, or 2) “a computer-readable, non-transitory medium comprising a computer program which causes a computer to execute a process comprising” carrying out the steps or instructions which made the parent application allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792